                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ADVANTAGEOUS COMMUNITY
SERVICES, LLC et al.,

Plaintiffs,

        v.                                                        Civ. No. 1:17cv-00525 LF/KK

GARY KING et al.,

Defendants.

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies he transmitted Defendants’ Responses to Plaintiff Advantageous’

First Set of Requests to Plaintiffs, care of their attorney, Ryan M. Walters, Esq., Lewis, Roca, Rothgerber,

Christie, LLP, 201 Third Street, N.W., Suite 1950, Albuquerque, New Mexico 87102 on this 4th day of

November, 2018, together with a copy of this Certificate.

                                                 DOLAN & ASSOCIATES

                                                 By:      Daniel R. Dolan
                                                          Daniel R. Dolan, Esq.
                                                          3167 San Mateo NE, Unit 110
                                                          Albuquerque, NM 87110
                                                          (505) 883-1266
